     Case: 1:19-cv-01533-JRA Doc #: 42 Filed: 12/30/20 1 of 1. PageID #: 434




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


Cortez Tyree,                                 )       CASE NO.: 1:19CV1533
                                              )
                                              )
         Plaintiff,                           )       JUDGE JOHN ADAMS
                                              )
v.                                            )       ORDER
                                              )
Cuyahoga County, et al.,                      )
                                              )
                                              )
         Defendants.                          )


         On December 9, 2020, the parties filed a notice of settlement. Therefore, the

docket will be marked “settled and dismissed without prejudice.” The parties may submit

by no later than March 21, 2021 a proposed entry setting forth different terms and

conditions relative to the settlement and dismissal of this case, including dismissal with

prejudice, if they deem it necessary. If approved, the proposed entry shall supplement

this order. This Court retains jurisdiction over the settlement.

         IT IS SO ORDERED.



         December 30, 2020                        /s/ Judge John R. Adams_______
                                                  JUDGE JOHN R. ADAMS
                                                  UNITED STATES DISTRICT COURT




                                             1
